DAVIDSON, Judge.
Night-time burglary of a private residence is the offense; the punishment, 99 years’ confinement in the penitentiary.
This case is in all respects similar to that against the appellant, No. 23,822 upon the docket of this court, this day decided. (Page 177 of this volume.) In fact, the indictment in this case appears to be an exact duplicate of that in that case and bears the same trial-court docket number. Whether this is an error in the preparation of the transcript, we are not advised. At any and all events, the record in this case is regular and we are bound thereby.
*179No reversible error appearing, the judgment of the trial court is affirmed.
If there was error in the preparation of the transcript in this case, appellant may seek a correction in a motion for Dehearing.
Opinion approved by the Court.